 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,
                                                      Case No.:        19-CR-3198-BAS
11
                        Plaintiff,
12
              v.                                      ORDER AND JUDGMENT TO DISMISS
13                                                    INFORMATION WITHOUT PREJUDICE
     ALFONSO TORO-IBANEZ,
14
                        Defendant.
15

16

17

18        Upon         motion     of   the   UNITED    STATES     OF    AMERICA,   and   good   cause

19   appearing,

20        IT IS ORDERED that the Information in Criminal Case No. 19CR3198-

21   BAS against defendant ALFONSO TORO-IBANEZ be, and hereby is, dismissed

22   without prejudice;

23        IT IS SO ORDERED.
24

25   DATED:    to,..J..'-f--l'1
                                                  HON. Cynthia Bashant
26                                                United States District Judge
27

28
